DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 17 July 2020 have been considered by the examiner.

Drawings
The drawings filed on 17 July 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the transport belt" in Line 2 and “the process direction” in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-24, 26, 28-35, 37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donaldson et al. (US Patent 9,409,389 B1), hereinafter Donaldson.
With regard to Claim 21, Donaldson discloses a method for correcting for encoder runout associated with a printing device (Col. 3, Lines 7-17) comprising: 
loading a firing distance into a distance counter of the printing device (Fig. 1, Step 102; Col. 3, Lines 60-63), the firing distance being a distance from a current position of a printhead of the printing device to a marking location on a substrate (Col. 1, Lines 25-27); 
the distance counter counting the firing distance in discrete distance increments using encoder runout distance data (Fig. 1; step 106; Col. 3, Lines 7-10; Col. 3, Lines 23-46) based on a clock count between discrete angular positions of a transport roller and representative of distances between discrete angular positions of a transport roller operatively associated with the printing device (Fig. 1; 106; Fig. 2, Col. 2, Line 64 to Col. 3, Line 28; Col. 4, Lines 23-30), based on relative movement of said substrate and said printhead (Fig. 1; 106; Fig. 2, Col. 2, Line 64 to Col. 3, Line 28; Col. 4, Lines 23-30); 
(Fig. 1; step 108; Col. 36-46; Col. 5, Line 3-16); 
counting the fractional remaining distance based on velocity-based calculated distance increments at regular time intervals using the time counter (Fig. 1, step 110, 112; Col. 4, Lines 47-56; Col. 5, Line 3-16); and 
transferring material from the printhead to the substrate when the time counter reaches a last velocity-based distance increment of the fractional remaining distance (Col. 5, Lines 10-16).

With regard to Claim 22, Donaldson further discloses determining the velocity-based distance increments based on a current relative velocity between said printhead and the substrate (Fig. 1; S110; Col. 4, Lines 47-56).

With regard to Claim 23, Donaldson further discloses wherein the fractional remaining distance includes a distance less than one of said discrete distance increments (Col. 5, Lines 3-16).

With regard to Claim 24, Donaldson further discloses wherein the regular time intervals correspond to time signals received from a time clock of the printing device (Col. 5, Lines 3-16).


With regard to Claim 26, Donaldson further discloses wherein the encoder runout distance data is one of a data table and a mathematical equation (the sum of the distances is loaded to the distance counter; Fig. 5, Steps 112 and 120, thus exemplifying a mathematical equation for the encoder runout distance data; also see Col. 3, use of sin and cos functions).

With regard to Claim 28, Donaldson further discloses the encoder runout data is a data table generated by a sin and cos function based on the data log data (Col. 3, Lines 18-44; using a sin and cos function to approximate distance traveled for rotary encoder mounted drive roll for encoder runout).

With regard to Claim 29, Donaldson further discloses adding a next firing distance of a subsequent marking location and the fractional remaining distance to the distance counter, and repeating the counting of the firing distance, the loading of the fractional remaining distance, the counting of the fractional remaining distance, and the transferring of the material of the subsequent marking location (Col. 1, Lines 54-61).

Donaldson further discloses wherein the substrate is one of a cut-sheet, an intermediate image transfer belt and a continuous feed sheet (Col. 6, Lines 34-56), and the transport roller is one of a drive roller, a nip roller and a tensioner roller (Col. 3, Lines 18-29).

With regard to Claim 31, this claim recites limitations that are similar and in the same scope of invention as the combination of claims 21 and 29 above; therefore claim 31 is rejected for the same rejection rationale/basis as described in combined claims 21 and 29.

With regard to Claim 32, Donaldson further discloses determining the velocity-based distance increments based on a current relative velocity between the printhead and the substrate (Fig. 1; S110; Col. 4, Lines 47-56).

With regard to Claim 33, Donaldson further discloses wherein the fractional remaining distance includes a distance less than one of the discrete distance increments (Col. 5, Lines 3-16).

With regard to Claim 34, Donaldson further discloses wherein the regular time intervals correspond to time signals received from a time clock of the printing device (Col. 5, Lines 3-16).

With regard to Claim 35, Donaldson further discloses compensating for thermal expansion by marking a distance amount of the discrete distance increments a function of temperature of the substrate (Col. 3, Lines 35-44).

With regard to Claim 37, Donaldson further discloses wherein the encoder runout distance data is one of a data table and a mathematical equation (the sum of the distances is loaded to the distance counter; Fig. 5, Steps 112 and 120, thus exemplifying a mathematical equation for the encoder runout distance data; also see Col. 3, use of sin and cos functions).

With regard to Claim 39, Donaldson further discloses the encoder runout data is a data table generated by a sin and cos function based on the data log data (Col. 3, Lines 18-44; using a sin and cos function to approximate distance traveled for rotary encoder mounted drive roll for encoder runout).

Donaldson further discloses wherein the substrate is one of a cut-sheet, an intermediate image transfer belt and a continuous feed sheet (Col. 6, Lines 34-56), and the transport roller is one of a drive roller, a nip roller and a tensioner roller (Col. 3, Lines 18-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson, in view of Thiessen et al. (US Patent 7,530,657 B2), hereinafter Thiessen.
With regard to Claim 25, Donaldson does not explicitly disclose wherein the encoder runout distance data is generated during one or more of a power-up cycle, maintenance cycle and registration calibration process.
The secondary reference of Thiessen discloses wherein the encoder runout distance data is generated during one or more of a power-up cycle, maintenance cycle and registration calibration process (Fig. 5; Col. 7, Line 32 to Col. 8, Line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data generation during calibration process of Thiessen, with the method of Donaldson, in order to correct for non-random errors and/or periodic distance errors using calibration images, as taught by Thiessen (Col. 9, Line 60 to Col. 10, Line 5).

With regard to Claim 36, Donaldson does not explicitly disclose wherein the encoder runout distance data is generated during one or more of a power-up cycle, maintenance cycle and registration calibration process.
The secondary reference of Thiessen discloses wherein the encoder runout distance data is generated during one or more of a power-up cycle, maintenance cycle and registration calibration process (Fig. 5; Col. 7, Line 32 to Col. 8, Line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data generation during calibration process of Thiessen, with the method of Donaldson, in order to correct for non-random errors and/or periodic distance errors using calibration images, as taught by Thiessen (Col. 9, Line 60 to Col. 10, Line 5).

Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson, in view of Viturro et al. (US PGPub 2011/0252992 A1), hereinafter Viturro.
With regard to Claim 27, Donaldson does not explicitly disclose wherein the encoder runout data is generated from a data log generated while the transport belt is driven in the process direction, the data log data acquired at a series of data acquisition times and for each data acquisition time the data log data including data for each representation of an encoder count log, an index count log, a clkSumPrevLog and angular position tics past an encoder roller index.
The secondary reference of Viturro discloses wherein the encoder runout data is generated from a data log generated while the transport belt is driven in the process direction (Figs. 2-3; ¶0025, coefficient correction data), the data log data acquired at a series of data acquisition times (¶0027, for example, at identification of a temperature difference) and for each data acquisition time the data log data including data for each representation of an encoder count log, an index count log, a clkSumPrevLog and angular position tics past an encoder roller index (¶0022, coefficient correction data stored in memory; ¶0026-0028, diameter difference in roll used to calculate angular velocity and linear velocity of web for firing distance of the head).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the encoder runout data generation of Viturro with the method of Donaldson, in order to more accurately generate the printhead firing signals to eject ink onto the web at predicted positions within the print zone and to address diameter change introduced by temperature variations in the encoder and roller, as taught by Viturro (¶0024, 0028, 0030).

With regard to Claim 38, Donaldson does not explicitly disclose wherein the encoder runout data is generated from a data log generated while the transport belt is driven in the process direction, the data log data acquired at a series of data acquisition times and for each data acquisition time the data log data including data for each representation of an encoder count log, an index count log, a clkSumPrevLog and angular position tics past an encoder roller index.
The secondary reference of Viturro discloses wherein the encoder runout data is generated from a data log generated while the transport belt is driven in the process direction (Figs. 2-3; ¶0025, coefficient correction data), the data log data acquired at a series of data acquisition times (¶0027, for example, at identification of a temperature difference) and for each data acquisition time the data log data including data for each representation of an encoder count log, an index count log, a clkSumPrevLog and angular position tics past an encoder roller index (¶0022, coefficient correction data stored in memory; ¶0026-0028, diameter difference in roll used to calculate angular velocity and linear velocity of web for firing distance of the head).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the encoder runout data generation of Viturro with the method of Donaldson, in order to more accurately generate the printhead firing signals to eject ink onto the web at predicted positions within the print zone and to address diameter change introduced by temperature variations in the encoder and roller, as taught by Viturro (¶0024, 0028, 0030).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al. US PGPub 2007/0126837 A1 - discloses wherein the encoder runout data is a data table generated by a sin and cos function based on the data log data (¶0212; ¶0014-0015; ¶0010).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853